Citation Nr: 0301629	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for rheumatoid 
arthritis of multiple joints, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1990 to 
February 1995.

This appeal arises from a September 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which denied an increased 
evaluation for the veteran's rheumatoid arthritis of 
multiple joints, then evaluated as 20 percent disabling.  
The veteran appealed this determination.  In a rating 
decision of January 2000, the RO granted an increased 
evaluation for the rheumatoid arthritis to 40 percent 
disabling.  The veteran continued his appeal.

In January 2002, the Board of Veterans' Appeals (Board) 
remanded this case for development of the medical 
evidence.  It has now returned for appellate 
consideration.

A video-conference hearing was held in October 2001 by a 
member of the Board of Veterans' Appeals (Board).  This 
board member will make the final determination in this 
case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 1991 & 
Supp. 2002).


FINDINGS OF FACT

1.  All evidence required for an equitable determination 
on the issue decided below has been obtained.

2.  The veteran's rheumatoid arthritis of multiple joints 
is an active process that has resulted in a severe 
impairment of his health with severely incapacitating 
exacerbations occurring approximately once a month and 
minor exacerbations occurring approximately once a week.


CONCLUSION OF LAW

The veteran's rheumatoid arthritis of multiple joints 
warrants an evaluation of 60 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5002 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized 
by the Board that the provisions of 38 U.S.C.A. § 5103A 
(duty to assist) did not become effective until the fall 
of 2000.  These provisions were considered by VA in the 
supplemental statement of the case (SSOC) issued in 
September 2002.  VA also had the opportunity to apply the 
duty to assist provisions found at 38 U.S.C.A. § 5107(b) 
(West 1991) that existed prior to November 2000 as 
indicated in the statement of the case (SOC) issued in 
November 1999 and the SSOC of January 2000.  Therefore, 
the development conducted by VA in this case fully meets 
the requirements of the old provisions of 38 U.S.C.A. 
§ 5107 and the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  66 Fed.Reg. 45620, 
45629 (Aug. 29, 2001); see also 38 U.S.C.A. §§ 5103, 
5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters issued 
by the RO in April 1999, December 1999, March 2001, and 
January 2002, the veteran was informed of the actions he 
must take and the type of evidence required in order to 
establish his current claims.  He was requested to 
identify all healthcare providers that had treated his 
rheumatoid arthritis and submit lay and/or medical 
evidence showing the symptomatology and effects of this 
disorder.  These letters, in addition to the RO's letter 
of July 2002, also notified the veteran of the development 
that would be completed by VA in substantiating his 
claims.  This development included requesting all medical 
evidence identified as pertinent to the claims and 
obtaining VA compensation examinations.  

In addition, the Board's remand of January 2002 noted 
detailed discussions of the evidence required to establish 
the current claim and the actions that would be conducted 
by the RO and those expected from the veteran.  In the 
previously noted SOC and SSOC's, VA specifically notified 
the veteran of the evidence that it had considered.  The 
SOC and SSOC's also notified the veteran of the pertinent 
law and regulations and the RO's reasons and bases for 
denying his claims.  Finally, the Board remand of January 
2002 provided the veteran with a detailed description of 
what development would be conducted prior to a final VA 
decision.  In effect, the Board informed the veteran that 
no further development would be conducted after completion 
by the RO of the remand instructions.  Thus, the 
requirements of 38 U.S.C.A. §§ 5103(a) and 5103A have been 
met.

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have 
been obtained, to include service and VA treatment 
records.  In addition, the VA has assisted in the 
development of all private medical evidence identified by 
the veteran as pertinent to his claims.  Finally, the 
veteran was afforded an opportunity to have a hearing 
before VA in December 1999 and October 2001.

The veteran was afforded VA compensation examinations in 
May 1999, March 2001, and March 2002.  The VA examiners 
noted detailed medical histories, physical findings, 
radiological reports, and the appropriate diagnoses.  The 
noted history in the examination report of March 2002 
clearly indicates that this examiner had reviewed the 
veteran's treatment records.  The examiners' comments 
specifically addressed the veteran's functional 
limitations due to pain, weakness, excess fatigability, 
and/or incoordination resulting from his service-connected 
rheumatoid arthritis.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Thus, the Board finds that the medical 
evidence currently of record is sufficient for an 
equitable determination at this time and further 
development of the medical evidence is not required under 
the provisions of 38 U.S.C.A. § 5103A.

The Board finds that no further development is required 
based on the remand instructions of January 2002.  It is 
determined that the RO has fully complied with the remand 
instructions to include requesting identification of all 
healthcare providers treating the rheumatoid arthritis, 
obtaining identified medical evidence, obtaining VA 
examinations, and readjudicating the appealed issues.  
Therefore, no further development is warranted based on 
these remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of Rheumatoid Arthritis

In his written statements and at his hearings before VA, 
the veteran has claimed that his rheumatoid arthritis 
effects his hands, wrists, shoulders, back, hips, knees, 
and feet.  The veteran testified that he had major 
arthritic flare-ups from 10 to 14 times a year and minor 
flare-ups every week.  These flare-ups were more frequent 
in cold weather.  During his major flare-ups, the veteran 
would be forced to take time off work.  He claimed that if 
it was not for his current employer providing him 
accommodations for his rheumatoid arthritis, he would not 
be able to work.  The veteran reported that he currently 
worked as a telecommunications analyst, a job that 
required 50 percent desk work and 50 percent physical work 
maintaining equipment.  His duties required moving heavy 
objects, crawling in tight spaces, and using fine motor 
skills to handle data lines.  The veteran asserted that 
his arthritis had interfered with his job related tasks 
and had either prohibited or interfered with his ability 
to conduct physical exercise and pursue his hobbies.  
During his major flare-ups, the range of motion in his 
affected joints would be 1/3 that of their regular motion.  
The veteran testified that he was required to take 
multiple medications for his rheumatoid arthritis, to 
include self-injections twice a week.  He asserted that he 
had developed arthritic nodules on his left elbow.  
Problems with his knees included instability, popping with 
movement, swelling, and extreme pain.  The veteran alleged 
that his arthritis had made it impossible for him to run 
and difficult for him to walk, especially when carrying a 
heavy load.  Problems with his hands and wrist included 
swelling, major pain, reduced grip strength, and an 
inability to completely close his hands.  Problems with 
his feet included swelling, pain, and throbbing.  It was 
noted by the veteran that he was forced to wear special 
shoes that provided sufficient support and cushion.  He 
denied any symptoms of anemia, but claimed he had lost 25 
pounds in a six week period in early 2001.  The veteran 
testified that his rheumatoid arthritis was progressive in 
nature and his symptoms were becoming increasing worse.

The veteran's supervisor prepared a letter dated in 
December 1999 that reported the veteran had worked for him 
for the past five years and his physical condition had 
gotten worse during that time.  It was noted that the 
veteran was unable to work at times due to his pain and 
his arthritis had made it very hard for him to do required 
typing and filing.  Sick leave records provided by the 
employer indicated that the veteran had missed work on 15 
occasions in 1997 (using from 2 to 16 hours leave for any 
one two week pay period), on 7 occasions in 1998 (using 
from 1 to 9.5 hours leave per pay period), and on 10 
occasions in 1999 (using from 1 to 10 hours leave per pay 
period).  

A letter was received from Elton J. Adams, M.D., dated in 
April 1999, that indicated the veteran was being treated 
for rheumatoid arthritis with multiple medications.  Dr. 
Adams reported that the veteran's arthritis was very 
active and progressive.  This physician provided the 
veteran with a private rheumatology examination in 
September 2000.  The veteran indicated that he was getting 
along reasonably well with "a bit" of flare-up of 
symptomatology in his hands and feet.  However, the 
veteran admitted that there had been times when he had not 
taken part of his prescribed medication.  The veteran's 
weight was 174 pounds.  On examination, there was some 
synovitis in the metacarpophalangeal (MCP) joints of each 
hand.  There was slight tenderness over the wrists and a 
small nodule over the tip of his left elbow.  Shoulders 
appeared normal, hips had normal motion, and there was no 
swelling over the knees.  There was no tenderness in the 
ankles, but there was over the metatarsophalangeal (MTP) 
joints of each foot.  The impression was rheumatoid 
arthritis that Dr. Adams indicated was still active.  A 
follow-up examination was provided in September 2001.  The 
veteran complained of stiffness in his joints that would 
last from one to two hours.  His weight was 165 pounds.  
Dr. Adams noted that the veteran's grip strength had 
noticeably decreased since the examination of September 
2000.  There was mild synovitis in the hands and a nodule 
over the left elbow.  It was noted that the veteran 
experienced pain during motion of the shoulders.  The hips 
appeared normal.  There was some tenderness over the right 
knee, but the patellas were quite mobile.  There was no 
tenderness over the ankles.  The feet evidence "cocked-up 
toes" and tenderness with compression of the MTP's.  The 
impression was rheumatoid arthritis that continued to be 
active with symptoms of stiffness and pain.  

During a VA rheumatology examination in May 1999, the 
veteran noted similar complaints to those identified at 
his VA hearings.  In addition, the veteran reported that 
he was in constant pain, but this pain had experienced a 
30 percent improvement with the use of medication.  On 
examination, there was a one by one centimeter rheumatoid 
nodule along the olecranon of the left elbow.  His hands 
and wrist appeared to be normal with full range of motion 
and strength, except for some slight swelling and 
tenderness in the left middle finger.  There was no 
deformity, swelling, redness, or tenderness to palpation 
in the knees.  His knees had full range of motion and 
strength.  The ankles and feet also appeared to be normal 
with no tenderness to palpation or loss of motion or 
strength.  The impression was rheumatoid arthritis, 
currently improving with medication.  

Another VA rheumatology examination was afforded the 
veteran in March 2001.  In addition to the symptomatology 
noted in the veteran's testimony, he complained of 
moderate to severe, daily joint pain.  The veteran 
asserted that typing and prolonged walks caused flare-ups 
of his pain.  He also complained of daily morning 
stiffness and mild swelling.  His swelling would 
reportedly become worse with activity.  The veteran noted 
that due to his pain, his joints experienced some 
fatigability and lack of endurance.  He also noted that in 
the past year he had lost ten pounds and attributed this 
to his rheumatoid arthritis medication.  The veteran 
complained of difficulty sleeping and would wake up a 
couple of times a night due to pain.  He denied having any 
surgeries related to his arthritis, the use of ambulation 
assistance devices, or any dislocation or subluxation of 
his joints.  On examination, there was mild tenderness at 
both elbow joints.  Each elbow had full range of motion 
and full strength.  There was also mild tenderness at each 
wrist, but no visible swelling.  Each wrist had full range 
of motion without difficulty.  There was mild swelling and 
tenderness in the MCP and PIP joints of each hand.  
However, the hand joints had full range of motion without 
difficulty.  There was mild tenderness along the left knee 
joint, but no visible swelling or warmth to touch.  There 
was full range of motion in the knees, without ligamentous 
instability.  However, the veteran was noted to walk with 
a slight limp protecting his left lower extremity.  There 
was mild tenderness along the MTP joints of both feet.  
However, there was no visible swelling or deformities.  
There was full range of motion in the ankles, MTP's, and 
phalanges.  Radiological studies were noted to show 
erosions in the feet, wrists, hands, and knees consistent 
with rheumatoid arthritis.  The impression was moderate to 
severe rheumatoid arthritis requiring extensive 
medications and close follow-up.  The examiner opined that 
the veteran would experience daily pain and swelling, 
particularly to his wrists, hands, and feet; but without 
loss of motion in the affected joints.  The examiner 
commented that the veteran's rheumatoid arthritis resulted 
in a moderate functional impairment of his activity. 

A VA rheumatology examination was afforded the veteran in 
March 2002.  The veteran complained of weekly flare-ups of 
pain in his hands, right knee, and feet.  These flare-ups 
would take about three hours to resolve and reportedly 
made it very difficult for the veteran to conduct his 
occupational tasks.  He claimed to have constant 
tenderness in his effected joints.  The veteran claimed to 
be able to walk one half mile without any trouble when not 
having a flare-up of pain.  He also complained of fatigue 
that prevented him from doing repetitive task such as 
using a hammer or paintbrush over long periods of time.  
The veteran acknowledged that his weight had remained 
stable over the last two years.  On examination, the 
veteran was right handed and his weight was 179 pounds.  
The veteran's hands had minimal swelling, normal range of 
motion, and moderately decreased grip strength.  
Examination of the left knee was unremarkable.  The right 
knee had a "little bit" of instability with active range 
of motion from 0 degrees extension to 110 degrees flexion.  
There was also an uncomfortable click in the right knee 
during examination.  The assessment was rheumatoid 
arthritis.

VA outpatient records from early 1999 reported that the 
veteran acknowledged that there had been a marked decrease 
in his joint swelling, pain, and stiffness since he 
started on medication for his rheumatoid arthritis.  
Outpatient records dated from May 1998 to November 2000 
noted the following abnormalities: puffiness and 
tenderness in the fingers, tenderness over the MTP's and 
knees, synovitis in the fingers and wrists, nodule on the 
left elbow, synovial cyst on the right wrist, forefoot 
discomfort with ambulation and palpation, slight laxity in 
the right knee, and pain on motion in the right knee with 
no loss of motion.  An outpatient record of August 2000 
reported moderate to severe radial deviation of both the 
carpal metacarpal (CMC) and all MCP joints.  The 
outpatient record of February 2002 noted the veteran's 
report of marked improvement in his pain management with 
the use of a hot tub.  On examination, his extremities 
were all within normal limits.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 
C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.  The 
evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, 
pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-
bearing.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran's rheumatoid arthritis of multiple joints is 
currently rated 40 percent disabling effective from 
February 24, 1998 under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5002 (arthritis rheumatoid (atrophic)).  According to Code 
5002, rheumatoid arthritis as an active process warrants a 
40 percent evaluation when there are symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  A 60 
percent evaluation is appropriate when symptoms do not 
meet the criteria for a total schedular evaluation, but 
there is weight loss and anemia productive of severe 
impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  A total schedular rating 
is appropriate with constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating.

Resolving all reasonable doubt in the veteran's favor, the 
current evidence shows that the veteran's rheumatoid 
arthritis has resulted in major flare-ups of symptoms (to 
include swollen/painful joints and loss of motion/fine 
motor skills) occurring approximately once a month, minor 
flare-ups on a weekly basis, sporadic weight loss, and 
significant interference (at least during flare-ups) with 
his functional abilities.  The Board finds that this level 
of disability warrants a 60 percent evaluation under Code 
5002.  However, a total schedular evaluation is not 
appropriate under this rating criteria.

While the veteran does have major flare-ups of 
symptomatology approximately once a month, based on his 
employment information, these flare-ups have only resulted 
in approximately one day of absence every month.  The 
medical evidence only indicates minimal functional loss 
during the dormant periods.  In fact, the veteran's weight 
loss appears to be sporadic and he acknowledged in March 
2002 that this had not been a problem in recent years.  
The medical evidence shows that in 1999 his weight was 174 
pounds while in 2002 his weight was 170 pounds, an overall 
gain in weight.  There is no lay or medical evidence that 
the veteran suffers with anemia.  The veteran has also 
noted in recent years that medication and other treatment 
have significantly alleviated the symptomatology of his 
rheumatoid arthritis.  He has testified that while 
curtailing his activities and hobbies; he is still able on 
at least a reduced level to pursue these interests.  In 
fact, the examiner of March 2001 opined that the veteran's 
rheumatoid arthritis would result in only a moderate level 
of functional impairment.  The preponderance of the 
evidence clearly indicates that the veteran is not totally 
incapacitated as a result of his rheumatoid arthritis.  
Based on this lay and medical evidence, a total evaluation 
under Code 5002 is not warranted.

Code 5002 indicates that for chronic residuals such as 
limitation of motion or ankylosis, favorable or 
unfavorable, VA is to rate under the appropriate 
diagnostic codes for the specific joints involved.  
However, the ratings for the active process will not be 
combined with the residual ratings for limitation of 
motion or ankylosis and the higher evaluation will be 
assigned.  As the medical opinions of record have 
repeatedly noted that the veteran's rheumatoid arthritis 
is currently active, separate evaluations for each joint 
effected with residual limitation of motion or ankylosis 
is not authorized.  Based on this finding, there is no 
basis for consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 at the present time.

According to 38 C.F.R. § 3.321(b)(1), in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  

In the current case, the veteran has asserted that flare-
ups of his rheumatoid arthritis have interfered with his 
ability to work.  There is no allegation or evidence that 
the veteran's rheumatoid arthritis has resulted in him 
being hospitalized in recent years.  His employment 
records indicate that the veteran has only taken 
approximately one day of sick leave a month.  In addition, 
medical opinion of March 2001 has only found a moderate 
level of functional impairment.  Based on this lay 
evidence and medical opinion, the Board finds that the 
veteran's rheumatoid arthritis, while impacting the 
veteran's ability to work, has not caused a marked 
interference with his current employment.  Thus, the level 
of interference with the veteran's industrial abilities 
due to his rheumatoid arthritis is fully contemplated in 
his current evaluation under the rating schedule.  Based 
on this evidence, the Board finds that the veteran's 
service-connected rheumatoid arthritis does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular 
schedular standards.  Therefore, this issue does not 
warrant referral for an extra-schedular evaluation.

The Board finds that the evidence warrants the grant of an 
evaluation of 60 percent disabling for active rheumatoid 
arthritis under Code 5002. The benefit of the doubt has 
been resolved in the veteran's favor. See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 60 percent, but not more, 
disabling for rheumatoid arthritis of multiple joints is 
granted, subject to the applicable criteria pertaining to 
the payment of veterans' benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

